An unpub|ishe|H order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CounT
oF
NEvAoA

CLERK’S ORDER

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

DANE SCOTT NEELY,

Petitioner,

vs. s

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE`COUNTY OF
CLARK; AND THE HONORABLE
STEFANY MILEY, DISTRICT JUDGE,
Respondents,

and

JAVIER ESTRADA; AND ELIZABETH
ESTRADA,

Real Parties in Interest.

No. 63343

SEP 0 4 2013

 

TRAClE K. LlNDEMAN
CLER RE COURT

BY

l
DEPUTY CLERK

\ ORDER DISMISSING PETITION FOR WRIT OF ]WANDAMUS

Having reviewed the parties’ July 29, 2013, stipulation to

dismiss this writ petition, the stipulation is approved, and this petition is

hereby dismissed.
It is so ORDERED.

cc: Hon. Stefany Miley, District Judge
LaW Offices of David M. Jones/Las Vegas

Bernstein & Poisson
Eighth District Court Clerk

CLERK oF THE SUPREME CoURT
TRACIE K. LlNDEMAN `

BY: ;MQ|A.| k §!'A[y§(§.l

1b -aC»/u